DETAILED ACTION
This office action is in response to the amendment filed on September 29, 2022. Claims 1-20 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are Finally rejected under 35 U.S.C. 103 as being unpatentable over March et al. (2006/0243098) in view of Macauley et al. (D501382). 

In reference to claim 1, March et al. disclose a rotating lid opener (100) comprising:
a body (102) having a topside and an underside (see figure below);
a clamping assembly having at least one movable clamping jaw (106) on the underside of the body for clamping onto a screw lid of a container (see Abstract), a knob (104) on the topside of the body for moving the at least one movable clamping jaw (paragraphs 34-37), and a transmission system (110 and 106-B) inside the body configured to transfer rotational movement of the knob into linear movements of the at least one movable clamping jaw (paragraphs 24-26). 
[AltContent: textbox (Underside )][AltContent: textbox (Body)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Topside)][AltContent: arrow]
    PNG
    media_image1.png
    608
    387
    media_image1.png
    Greyscale

	
March et al. lack, the body further including a pair of opposing handles. 
	However, Macauley et al. show that it is old and well known in the art at the time the invention was made to provide an opener (see Figure 1 and Description) with a body comprising a pair of opposing handles (see figure below). 
[AltContent: textbox (Body)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Opposing handles)][AltContent: arrow]
    PNG
    media_image2.png
    323
    417
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the body, of March et al., with the known technique of providing a body with a pair of opposing handles, as taught by Macauley et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that allows a user to more easily grasp, hold and rotate the opener as needed by the user. 

In reference to claim 2, March et al. disclose that the clamping assembly includes exactly two movable clamping jaws (paragraph 20). 

In reference to claim 3, March et al. teach that the number of clamping jaws can be more than two, “However, the invention is not so limited and the number of grabbers 106 and engaging members 108 may be more than two.” (see paragraph 20). 
Thus, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide exactly three movable clamping jaws, depending on the desired engagement with the bottle cap, as required by the user. 

Claim 4, is Finally rejected under 35 U.S.C. 103 as being unpatentable over March et al. (2006/0243098) in view of Macauley et al. (D501382) and Battles et al. (6679138). 

In reference to claim 4, March et al. disclose the claimed invention as previously mentioned above, but lack, at least one stationary clamping jaw.
	However, Battles et al. teach that it is old and well known in the art at the time the invention was made to provide a clamping assembly that includes at least one stationary clamping jaw (86, Figure 9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the clamping assembly, of March et al., with the known technique of providing a clamping assembly that also includes at least one stationary clamping jaw, as taught by Battles et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which allows for the accommodation of a wider range of different bottle cap sizes and that more firmly grips the bottle cap during normal operation. 

Claims 5-7 are Finally rejected under 35 U.S.C. 103 as being unpatentable over March et al. (2006/0243098) in view of Macauley et al. (D501382) and Johnson et al. (9120208).

In reference to claim 5, March et al. discloses the claimed invention as previously mentioned above, but lack, having each handle being foldable handle that is movable between a closed/folded position and an open/extended position. 
However, Johnson et al. teach that it is old and well known in the art at the time the invention was made to provide opposing foldable handles (106 and 108) that are movable between a closed/folded position (Figure 1) and an open/extended position (Figure 2 also see Column 4, Lines 29-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the handles, of March et al., with the known technique of providing opposing foldable handles that are movable between a closed/folded position and an open/extended position, as taught by Johnson et al., and the results would have been predictable. In this situation, one could provide a more advantageous, versatile and compact device that allows a user to more easily store the device when not needed or which allows a user to re-orientate the handles in different modes thereby allowing the device to be used in limited areas and with increased leverage. 

In reference to claim 6, Johnson et al. disclose that each foldable handle comprises a handle locking mechanism (formed as the pin/hinge at 120 and 122) to hold the foldable handle in an open/extended position (Figure 2). 

In reference to claim 7, Johnson et al. disclose that the locking mechanism includes a pin (i.e. hinge pin 120 or 122).  

		
Claims 8-10 and 15-20 are Finally rejected under 35 U.S.C. 103 as being unpatentable over March et al. (2006/0243098) in view of Macauley et al. (D501382) and Figa (2017/0283231).

In reference to claims 8 and 20, March et al. disclose a rotating lid opener (100) comprising:
a body (102) having a topside and an underside (see figure below);
a clamping assembly having at least one movable clamping jaw (106) on the underside of the body for clamping onto a screw lid of a container (see Abstract), a knob (104) on the topside of the body for tightening the opener and moving the at least one movable clamping jaw (paragraphs 34-37), and a transmission system (110 and 106-B) inside the body configured to transfer rotational movement of the knob into linear movements of the at least one movable clamping jaw (paragraphs 24-26). The examiner notes that the method steps in claim 20, merely recite normal operation of the device and thus the device of March et al. will meet the method steps during normal operation (see paragraphs 24-26 and 34-37).
[AltContent: textbox (Underside )][AltContent: textbox (Body)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Topside)][AltContent: arrow]
    PNG
    media_image1.png
    608
    387
    media_image1.png
    Greyscale

	
March et al. lack, the body further including a pair of opposing handles and a container securing device. 
	However, Macauley et al. show that it is old and well known in the art at the time the invention was made to provide an opener (see Figure 1 and Description) with a body comprising a pair of opposing handles that assists a user in removing/loosening  the lid (see figure below). 
[AltContent: textbox (Body)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Opposing handles)][AltContent: arrow]
    PNG
    media_image2.png
    323
    417
    media_image2.png
    Greyscale

	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the body, of March et al., with the known technique of providing a body with a pair of opposing handles, as taught by Macauley et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that allows a user to more easily grasp, hold and rotate the opener as needed by the user. 
	Next, Figa teaches that it is old and well known in the art at the time the invention was made to provide a container securing device (100, Paragraph 23 and Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of March et al., with the known technique of providing a container securing device, as taught by Figa, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that aids in the removal of a lid from the jar by more effectively gripping the container during normal operation.  

In reference to claim 9, March et al. disclose that the clamping assembly includes exactly two movable clamping jaws (paragraph 20). 

In reference to claim 10, March et al. teach that the number of clamping jaws can be more than two, “However, the invention is not so limited and the number of grabbers 106 and engaging members 108 may be more than two.” (see paragraph 20). 
Thus, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide exactly three movable clamping jaws, depending on the desired engagement with the bottle cap, as required by the user. 

In reference to claim 15, Figa discloses that the container securing device comprises: a base element (110) configured to be placed on a surface (i.e. counter 342, Figure 11a), a top housing (120) rotatably secured to the base element and configured to rotate about an axis with respect to the base element (Paragraph 26), the top housing having a surface (inner surface) for receiving the container and a raised outer periphery (125, Paragraph 25), the raised outer periphery configured to provide a surface for grasping the apparatus and rotating the top housing relative to the base element (Paragraphs 25 and 26), a spiral guide element (160) located between the base element and the top housing (Figure 3), the spiral guide element including a spiral groove (162/164/166, Figure 4) and a jaw member (140A/B/C) moveably secured to the top housing (Paragraph 27), the jaw member having a protrusion (145) located within the spiral groove and configured to move along the spiral groove, rotation of the top housing in a first direction causing at least one of the jaw members to move radially inward with respect to the axis to engage the container, rotation of the top housing in a second direction causing the jaw member to move radially outward with respect to the axis to disengage the container (Paragraph 31). 

In reference to claim 16,  Figa discloses that the container securing device (100) comprises a mat (400, Figure 11a). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of March et al., with the known technique of providing the mat, as taught by Figa, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more effectively stabilizes the container securing device on a counter during normal operation. 

In reference to claims 17-19, March et al. as modified by Figa provide that the rotating lid opener and the container securing device are provided together as a kit (see all figures for both references). 

Claim 11, is Finally rejected under 35 U.S.C. 103 as being unpatentable over March et al. (2006/0243098) in view of Macauley et al. (D501382), Figa (2017/0283231) and Battles et al. (6679138). 

In reference to claim 11, March et al. disclose the claimed invention as previously mentioned above, but lack, at least one stationary clamping jaw.
	However, Battles et al. teach that it is old and well known in the art at the time the invention was made to provide a clamping assembly that includes at least one stationary clamping jaw (86, Figure 9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the clamping assembly, of March et al., with the known technique of providing a clamping assembly that also includes at least one stationary clamping jaw, as taught by Battles et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which allows for the accommodation of a wider range of different bottle cap sizes and that more firmly grips the bottle cap during normal operation. 

Claims 12-14 are Finally rejected under 35 U.S.C. 103 as being unpatentable over March et al. (2006/0243098) in view of Macauley et al. (D501382), Figa (2017/0283231) and Johnson et al. (9120208).

In reference to claim 12, March et al. discloses the claimed invention as previously mentioned above, but lack, having each handle being foldable handle that is movable between a closed/folded position and an open/extended position. 
However, Johnson et al. teach that it is old and well known in the art at the time the invention was made to provide opposing foldable handles (106 and 108) that are movable between a closed/folded position (Figure 1) and an open/extended position (Figure 2 also see Column 4, Lines 29-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the handles, of March et al., with the known technique of providing opposing foldable handles that are movable between a closed/folded position and an open/extended position, as taught by Johnson et al., and the results would have been predictable. In this situation, one could provide a more advantageous, versatile and compact device that allows a user to more easily store the device when not needed or which allows a user to re-orientate the handles in different modes thereby allowing the device to be used in limited areas and with increased leverage. 

In reference to claim 13, Johnson et al. disclose that each foldable handle comprises a handle locking mechanism (formed as the pin/hinge at 120 and 122) to hold the foldable handle in an open/extended position (Figure 2). 

In reference to claim 14, Johnson et al. disclose that the locking mechanism includes a pin (i.e. hinge pin 120 or 122).  
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter as specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Specifically, applicant further defined the independent claims with limitations pertaining to the body, the clamping assembly, the knob and the transmission system. 
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723